 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                      Case No.: 19CR1572-GPC
10
11                            Plaintiff,
                                                    ORDER AND JUDGMENT TO
12                                                  DISMISS THE INFORMATION
           v.                                       WITHOUT PREJUDICE
13
     ROSALINA KOLWICK,
14
15                            Defendant.
16
17
18        Upon motion of the United States of America and good cause appearing,

19        IT IS HEREBY ORDERED that the INFORMATION in the above-entitled case be

20 dismissed without prejudice as to Defendant Rosalina Kolwick.
21       IT IS SO ORDERED.

22
     Dated: May 28, 2019
23
24
25
26
27
28
